DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 10th, 2022 has been accepted and entered. Accordingly, claims 1, 2, 5, 8, and 15 have been amended. Additionally, the amended drawings filed February 10th, 2022 and the amended specification filed February 10th, 2022 have both been accepted.

Drawings
	Drawing objections for reference characters “545” and “540” are now withdrawn.
	Drawing objections for reference character “1410” in figure 14 is now withdrawn as a result of the updated drawings.
Specification
The following specification objections related to the following objections are now withdrawn as a result of the updated specification:

In ¶ 00052, “dispatcher 31-“ should read “dispatcher 310”
In ¶ 00053, route information 310 is referenced, however the reference number for route information in Fig 4. Is 410.
In ¶ 00053, origin location 320, is referenced, however the reference number for origin location n in Fig 4. Is 420.
In ¶ 00053, place 330 is referenced, however the reference number for place in Fig 4. Is 430.
In ¶ 00058, method 900 is referenced, however reference 900 illustrates a GUI.
In ¶ 00066, GUI 1800 is referenced in Fig 9., however the reference number for the GUI in Fig. 9 is 900.
In ¶ 00076, Fig. 18 is referenced, however there is no Fig. 18 provided in the drawings.  Suggest renaming “Fig. 18” to “Fig. 15” as in ¶ 00076, Fig. 18 is referenced as being a block diagram illustrating a mobile device.  The block diagram illustrating a mobile device is Fig. 15.
In ¶ 00076, mobile device 1800 is referenced, however the reference number for mobile device is 1500
In ¶ 00076, processor 1802 is referenced, however the reference number for processor is 1502.
In ¶ 00076, memory 1804 is referenced, however the reference number for memory is 1504 .
In ¶ 00076, oWith respect toating system (OS) 1806 is referenced, however the reference number for oWith respect toating system (OS) is 1506 .
In ¶ 00076, application programs 1808 is referenced, however the reference number for application programs is 1508.
In ¶ 00076, display 1810 is referenced, however the reference number for display is 1510.
In ¶ 00076, “I/O devices” 1812 is referenced, however the reference number for “I/O devices” is 1512.
In ¶ 00076, transceiver 1814 is referenced, however the reference number for transceiver is 1514.
In ¶ 00076, antenna 1816 is referenced, however the reference number for antenna is 1816.
In ¶ 00076, GPS receiver 1818 is referenced, however the reference number for GPS receiver is 1518.
In ¶ 00082, “the With respect toformance of certain of the oWith respect toations” is unclear.
In ¶ 00084, “in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them” is unclear.
In ¶ 00088, Fig. 19 is referenced as a block diagram of an example computer system, however Fig. 19 is not provided in the drawings.  Suggest renaming “Fig. 19” to “Fig. 16” as Fig. 16 is a block diagram of an example computer system.
In ¶ 00088, computer system 1900 is referenced, however the reference number for computer system is 1600.
In ¶ 00089, processor 1902 is referenced, however the reference number for processor is 1602.
In ¶ 00089, main memory 1904 is referenced, however the reference number for 1604.
In ¶ 00089, static memory 1906 is referenced, however the reference number for static memory is 1606.
In ¶ 00089, bus 1908 is referenced, however the reference number for bus is 1608.
In ¶ 00089, graphics display unit 1910 is referenced, however the reference number for graphics display unit is 1610.
In ¶ 00089, alphanumeric input device 1912 is referenced, however the reference number for alphanumeric input device is 1612.
In ¶ 00089 user interface (UI) navigation device 1914, is referenced, however the reference number for user interface (UI) navigation device is 1614.
In ¶ 00089, storage unit 1916 is referenced, however the reference number for storage unit is 1616.
In ¶ 00089, signal generation device 1918 is referenced, however the reference number for signal generation device is 1618.
In ¶ 00089 network interface device 1920, is referenced, however the reference number for network interface device is 1620.
In ¶ 00090, machine-readable medium 1922 is referenced, however the reference number for machine-readable medium is 1622.
In ¶ 00090, instructions 1924 is referenced, however the reference number for instructions is 1624.
In ¶ 00092, network 1926 is referenced, however the reference number for network is 1626.
In ¶ 00094, the acronym FPGA is not defined.

Claim Rejections - 35 USC § 101
	The claim rejections under 35 U.S.C. 101 related to claims 8, 1, and 15, as well as claims dependent form claims 8, 1, and 15, based on their being directed to an abstract idea without significantly more are now withdrawn based on the amended claim language

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramot (WO2019023324 A1)(hereinafter “Ramot”) in view of Gordon (US20170345084)(hereinafter “Gordon”).
With respect to claim 1, 8, and 15
Ramot discloses a computer-implemented method comprising:
receiving, by a computer system having at least one hardware processor (Ramot ¶5 “processor”); 
a request for a transportation service associated with a place (Ramot ¶12 “The system may include at least one communications interface for receiving ride requests from a plurality of users and for communicating with a plurality of vehicles-for-hire including manually drivable vehicles and autonomous vehicles; memory storing infomation identifying a driving mode of each vehicle-for-hire as either a manually-drivable vehicle or an autonomous vehicle, and information identifying roads restricted to at least one of manually-drivable vehicles and autonomous vehicles; and at least one processor. The at least one processor may be programmed to receive, via the communications interface, a ride request from a prospective passenger, the ride request including information related to a pick-up location and a drop-off location of the prospective passenger; receive current vehicle location data for the plurality of vehicles-for-hire , wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each vehicle for- hire; electronically assign a specific vehicle-for-hire with capacity to fulfill the ride request to pick up the prospective passenger based on the current vehicle location data; access the stored information to determine the driving mode of the specific vehicle-for-hire; select a mode-specific route for the specific vehicle-for-hire that avoids roads restricted to the specific vehicle-for-hire based on the driving mode of the specific vehicle-for-hire; and wirelessly transmit the selected mode-specific route to the specific vehicle-for-hire.”);  
determining, by the computer system, a type of the transportation service from among a plurality of types of transportation services based on the request (Ramot ¶10 “In some embodiments, process 410 may further include locating one or a plurality of potential available vehicles and selecting an assigned vehicle therefrom. For example, potential available vehicles may include vacant vehicles in the surrounding areas of the first starting point, and vehicles heading to a location close to the first starting point for assigned pick-ups or drop-offs. Ridesharing management server 150 may filter potential available vehicles by ride service parameters set by the users who are inside the vehicle, for example, removing occupied vehicles where a user inside the vehicle does not permit subsequent pick-ups, or occupied vehicles where the user requires a minimal delay. In some embodiments, ridesharing management server 150 may filter potential assignment vehicles by choosing a vehicle that would involve minimal walking of the user or walking without the need of crossing the street. In some embodiments, ridesharing management server 150 may further filter potential assignment vehicles by choosing a vehicle that would involve minimal detour for the vehicle to arrive at the pick-up location. In some embodiments, the assigned vehicle may be selected by applying multiple filter criteria, or by applying multiple filter criteria in a certain order.”); 
retrieving, by the computer system, an entrance geographic location for the place from a database based on the type of the transportation services, (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact 15 information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding 20 starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”)
receiving, by the computer system, information from a global positioning system
(GPS) component; (Ramot ¶66 “A GPS receiver may be integrated with, or connected to, mobile communications device 200. For example, a GPS receiver may be included in mobile telephones, such as smartphone devices. GPS software may allow mobile telephones to use an internal or external GPS receiver”); 
determining, by the computer system, a current location of a computing device of a user based on the received information from the GPS component; (Ramot  ¶85 “The current vehicle location data may include global positioning system (GPS) data generated by at least one GPS component of a mobile communications device 120 associated with each ridesharing vehicle.”; Ramot ¶203 “For example, user device 120 may determine its current location according to GPS signals a GPS component of user device 120 receives”)
generating, by the computer system, route information based on the retrieved entrance geographic location and the current location of the computing device, the route information indicating a route from an origin geographic location of the computing device of the user to the entrance geographic location of the place, the origin location comprising the current location of the computing device (Ramot ¶17 “During the third time period, the at least one processor may be configured to receive current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each of the plurality of ridesharing vehicles; process the first request , the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; and calculate a ridesharing route for picking up the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point. After the third time period and before the second time period, the at least one processor may be configured to wirelessly transmit to the first user and the second user the respective pick-up locations; and wireless transmit to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”) 
and causing, by the computer system, the generated route information to be displayed within a user interface on the computing device of the user (Ramot ¶0120 “Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle. The third ride request may further include a third starting point and a third desired destination. Ridesharing management server 150 may calculate a third estimated pick-up time and send a confirmation to a user's device (e.g., user device 120C). Ridesharing management server 150 may transmit direction and route information to the driver's 15 device associated with the vehicle (e.g., driver device 120D as shown in Fig. 1), to guide the vehicle to pick up and drop off user 130C.”; and Figure 16, element 1611).  
	the database storing different entrance geographic locations (Ramot ¶58 “Database 170 may further be configured to store… starting point and desired destination information… pick-up and drop-off locations”)
the entrance geographic location being stored in association with the place in the database, and the entrance geographic location representing an entrance for accessing the place (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”);
Ramot fails to disclose:
the database storing a different entrance geographic location for the place for each one of the plurality of types of transportations services
the entrance geographic location being stored in association with the place and the determined type of the transportation service in the database, and the entrance geographic location representing an entrance for accessing the place  
However, Gordon, from the same field of endeavor, discloses:
the database storing a different entrance geographic location for the place for each one of the plurality of types of transportations services (Gordon ¶58 “That is, the POS local device 204 will use a predetermined location to which all SDVs are directed for customer pickup ( e.g., a customer loading area at a store, a main entrance to a mall, etc.). In one embodiment, this particular location can be selected by the customer from a set of customer pickup locations at the store/mall/etc.”; Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.”)
the entrance geographic location being stored in association with the place and the determined type of the transportation service in the database, and the entrance geographic location representing an entrance for accessing the place (Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.””); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of retrieving an entrance geographic location from a database, as taught by Gordon, in the system of Ramot, in order to cater to the needs of passengers when dealing with large items. (Gordon ¶77 “the pickup location for the large items might be at a different physical location”).

With respect to claim 3, and similarly 10 and 17, 
Ramot in view of Gordon discloses:
wherein the causing the generated route information to be displayed within the user interface on the computing device of the user comprises causing a visual representation of the entrance to be highlighted (Figure 22C shows “Drop-off location user OD1” with an arrow pointed to a circle).   

With respect to claim 4, and similarly 11 and 18,
Ramot in view of Gordon discloses:
wherein the causing the visual representation of the entrance to be highlighted comprises displaying an identifying label in association with the visual representation of the entrance within the user interface (Ramot ¶0275 “Communications module 1810 may transmit the message and/or indication over one or more computer networks (e.g., the Internet or the like) to a user device (e.g., a mobile communications”; Ramot ¶0276 “The message and/or indication may include coordinates the alternative pick-up or drop-off location (e.g ., GPS coordinates, a physical address, or the like), a verbal description of the alternative pick-up or drop-off location ( e.g ., 100 meters down the street, next to the Starbucks®, or the like), an image of the alternative pick-up or drop-off location ( e.g., retrieved from local or remote databases of street-level images), or the like. Moreover, the message and/or indication may comprise a push notification, a text message, an indication sent to an app running on the user device for displaying to the user, or the like.”)   

With respect to claim 5, and similarly 12 and 19,
Ramot in view of Gordon discloses:
accessing, by the computer system, corresponding sensor data for each one of a plurality of other requests for the transportation service associated with the place, the corresponding sensor data for each one of the plurality of other requests indicating a corresponding path of a mobile device of a corresponding provider of the transportation service for the one of the plurality of other requests (Figure 20B, elements 2051, 2053; Ramot ¶267 “Fig. 18 illustrates an exemplary embodiment of a memory 1800 containing software modules consistent with the present disclosure. In particular, as shown, memory 1800 may include a communications module 1810, a vehicle direction module 1820 , a traffic data module 1830, a database access module 1840, and a database 1850. Modules 1810-1840 may contain software instructions for execution by at least one processing device, e .g., processor 204 , included with a mobile communications device 200 associated with a vehicle , or a processor included in the vehicle. Communications module 5 1810, vehicle direction module 1820, traffic data module 1830 , database access module 1840 , and database 1850 may cooperate to perform multiple operations. For example, communications module 1810 may receive data identifying a pick-up location of a specific passenger and data identifying a drop-off location for the specific passenger from a remote server and may receive, from at least one sensor traffic data associated with the drop-off location , when an autonomous vehicle-for-hire is in a vicinity of the drop-off location. Vehicle direction module 1820 may electronically direct the autonomous vehicle-for hire to pick up the specific passenger at the pick-up location, electronically direct the autonomous vehicle-for-hire to drop off the specific passenger at the drop-off location after picking up the specific passenger, and direct the vehicle-for-hire to the alternative location, to drop off the specific passenger at the alternative location.”; Ramot ¶066 “GPS”); 
determining, by the computer system, the entrance geographic location for the place based on the sensor data for the plurality of other requests for the transportation service associated with the place; and (Figure 20B, elements 2055, 2057, and 2059; Ramot ¶267 “Traffic data module 1830 may enable a comparison of the traffic data obtained from the at least one sensor with safety data to determine whether dropping off the specific passenger at the drop-off location complies with a safety threshold and, when it is determined that a drop off at the drop-off location fails to meet the safety threshold, enable analysis of the traffic data obtained from the at least one sensor to identify an alternative location, in a vicinity of the drop-off location, that complies the safety threshold”)
storing, by the computer system, the entrance geographic location for the place in association with the place in the database. (Ramot ¶267 “Database access module 1840 may interact with database 1850 which may store any information associated with the functions of modules 1810-1830.”).  

With respect to claim 6 and similarly 13
Ramot in view of Gordon discloses:
wherein the route is based on the determined type of the transportation service, and different routes from the origin geographic location to the entrance geographic location of the place are generated for different types of the transportation service (Ramot ¶260  “At step 1701 , route module 1505 may determine a plurality of candidate routes for a vehicle. The vehicle may be a specific vehicle-for-hire assigned to a prospective passenger or a selected 35 vehicle when ride request module 1502 det ermines a specific vehicle-for-hire to be electronically assigned to a prospective passenger. The candidate routes may be mode-specific to the driving mode of the vehicle (e .g. , being autonomous or manually-drivable). Each of the candidate routes may include a first segment starting from the current location of the vehicle to the pick-up location for the prospective passenger and / or a second segment starting from the pick-up location to the drop-off location for the prospective passenger.”; Ramot ¶18 “In another embodiment, a method may direct ridesharing vehicles. The method may include receiving during a first time period, via the communications interface, a first request for a shared ride from a first user, the first request including information indicative of a first starting point, a first desired destination, and a first requested pick-up time, wherein the first requested pick-up time is during a second time period more than two hours after the first time period; receiving during a first time period, via the communications interface, a second request for a shared ride from a second user, the second request including information indicative of a second starting point different from the first starting point, a second desired destination different from the first desired destination, and a second requested pick-up time during the second time period; storing the first and second requests for processing during a third time period, where the third time period for processing is more than one hour after the first time period but before the second time period; during the third time period, receiving current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each of the plurality of ridesharing vehicles; during the third time period, processing the first request, the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; during the third time period, calculating a ridesharing route for picking up the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point; after the third time period and before the second time period , wirelessly transmitting to the first user and the second user the respective pick-up locations; and after the third time period and before the second time period, wireless transmitting to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”).  

With respect to claim 7, and similarly 14 and 16,
Ramot in view of Gordon discloses:
wherein the different types of the transportation service comprise transporting a passenger to or from the place and transporting a freight of items to or from the place (Figure 7, element 710 and element 730; Ramot ¶28 “Fig. 7 is a schematic illustration of a mobile communications device for transmitting information about passengers to be picked, according to an embodiment consistent with the present disclosure.”).  

With respect to claim 20, 
Ramot in view of Gordon discloses:
wherein the route is based on the determined type of the transportation service, and different routes from the origin geographic location to the entrance geographic location of the place are generated for different types of the transportation service, (Ramot ¶260 “At step 1701 , route module 1505 may determine a plurality of candidate routes for a vehicle. The vehicle may be a specific vehicle-for-hire assigned to a prospective passenger or a selected vehicle when ride request module 1502 det ermines a specific vehicle-for-hire to be electronically assigned to a prospective passenger. The candidate routes may be mode-specific to the driving mode of the vehicle (e .g. , being autonomous or manually-drivable). Each of the candidate routes may include a first segment starting from the current location of the vehicle to the pick-up location for the prospective passenger and / or a second segment starting from the pick-up location to the drop-off location for the prospective passenger.”; Ramot ¶18 “In another embodiment, a method may direct ridesharing vehicles. The method may include receiving during a first time period, via the communications interface, a first request for a shared ride from a first user, the first request including information indicative of a first starting point, a first desired destination, and a first requested pick-up time, wherein the first requested pick-up time is during a second time period more than two hours after the first time period; receiving during a first time period, via the communications interface, a second request for a shared ride from a second user, the second request including information indicative of a second starting point different from the first starting point, a second desired destination different from the first desired destination, and a second requested pick-up time during the second time period; storing the first and second requests for processing during a third time period, where the third time period for processing is more than one hour after the first time period but before the second time period; during the third time period, receiving current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each of the plurality of ridesharing vehicles; during the third time period, processing the first request, the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; during the third time period, calculating a ridesharing route for picking up the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point; after the third time period and before the second time period , wirelessly transmitting to the first user and the second user the respective pick-up locations; and after the third time period and before the second time period, wireless transmitting to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”).    
and the different types of the transportation service comprise transporting a passenger to or from the place and transporting a freight of items to or from the place (Figure 7, element 710 and element 730; Ramot ¶28 “Fig. 7 is a schematic illustration of a mobile communications device for transmitting information about passengers to be picked, according to an embodiment consistent with the present disclosure.”).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ramot in view of Gordon, further in view of Donnelly (US20180341274A1)(hereinafter “Donelly”).
With respect to claim 2, 
Ramot in view of Gordon discloses:
wherein the plurality of types of transportation services comprises a first type of transportation service and a second type of transportation service, (Ramot ¶11 “In one embodiment, a method may direct electrically-powered vehicles and petrol powered vehicles to different locations. The method may include communicating with a fleet of vehicles including electrically-powered vehicles and petrol-powered vehicles; receiving a first request for a ride from a first user, the first request including information related to a first pick-up location of the first user and a first desired destination of the first user; receiving a second request for a ride from a second user, the second request including information related to a second pick-up location of the second user”)
the first type of transportation service comprising transporting a passenger to or from the place,  (Ramot ¶89 “A ride request may refer to a request from a user needing transportation service from a certain location to another”)
Ramot in view of Gordon fails to disclose:
the second type of transportation service comprising delivering one or more items to or from the place.  
However, Donelly, from the same field of endeavor, discloses:
the second type of transportation service comprising delivering one or more items to or from the place.  (Donnelly ¶29 “More particularly, an entity ( e.g., service provider, owner, manager) can use one or more vehicles ( e.g., groundbased vehicles) to provide a vehicle service such as a transportation service ( e.g., rideshare service), a courier service, a delivery service, etc.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of a second transportation system comprising of delivering items, as taught by Donelly, in the system of Ramot in view of Gordon, in order to for users to have more options to choose for their requests. (Donnelly ¶31 “The request can indicate the type of vehicle service that the user desires (e.g., a transportation service, a delivery service, a courier service, etc.)”)

Response to Arguments
With respect to the pending claims, Applicant’s arguments filed have been fully considered, but they are not persuasive.
With respect to specification objections, the specification objections are now withdrawn as a result of the amended specification.
With respect to the 35 U.S.C. 101 rejections, the 101 rejections are now withdrawn as a result of the amended claim language.
With respect to 35 U.S.C. 102 rejections, the 102 rejections are now withdrawn as a result of the amended claim language. However, based on the new amended claim language, there are now 35 U.S.C. 103 rejections.
Applicant asserts:
Ramot fails to disclose or otherwise suggest: “retrieving,
by the computer system, an entrance geographic location for the place from a database based on the type of the transportation service, the database storing a different entrance geographic location for the place for each one of the plurality of types of transportations services, the entrance geographic location being stored in association with the place and the determined type of the transportation service in the database, and the entrance geographic location representing an entrance for accessing the place,”
However, now, Ramot in view of Gordon discloses these limitations. (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact 15 information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding 20 starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”; Gordon ¶58 “That is, the POS local device 204 will use a predetermined location to which all SDVs are directed for customer pickup ( e.g., a customer loading area at a store, a main entrance to a mall, etc.). In one embodiment, this particular location can be selected by the customer from a set of customer pickup locations at the store/mall/etc.”; Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                             


/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667